Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 07/08/2021 is entered. Claims 2-4, 7-9, 12-14 are amended. Claims 1-15 are pending. Claims 1, 5, and 10 are independent claims. Claims 2-4 depend from claim 1. Claims 6-9 depend from claim 5, and claims 12-15 depend from claim 5.

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Paul Ratcliffe on 07/29/2021.
The application has been amended as follows: 
1.    (Currently Amended) A computer implemented method for providing user engagement information during a customer support session, comprising:
receiving, by a wireless device, a step by step graphical instructional file;
tracking, by the wireless device, a user’s progress through the step-by-step graphical instructional file;
initiating, by the wireless device, a communication session with a remote device associated with a customer support representative;


transmitting, by the wireless device, the current status to the remote device allowing the customer support representative to determine the user’s progress through the step by step file during the communication session;
determining an identifier associated with the step by step file; and 
transmitting the identifier to the remote processor device, wherein the customer support representative is able to determine the step by step file during the communication session by the identifier. 

5.    (Currently Amended) A system for providing user engagement information during a customer support session, comprising:
a wireless device having a set of instructions on a non-transitory wireless device memory, the set of instructions, when executed by the wireless device, configure the wireless device to:
receive, by the wireless device, a step by step graphical instructional file;
track, by the wireless device, a user’s progress through the step-by-step graphical instructional file;
initiate, by the wireless device, a communication session with a remote processor device associated with a customer support representative;
determine, by the wireless device, a current status of the user’s progress through the step-by-step graphical instructional file; and
transmit, by the wireless device, the current status to the remote device allowing the customer support representative to determine the user’s progress through the step by step file during the communication session; 
determine an identifier associated with the step by step file; and 
transmitting the identifier to the remote processor device, wherein the customer support representative is able to determine the step by step file during the communication session by the identifier. 

10.    (Currently Amended) A user device comprising:
a processor and computer-readable storage devices comprising processor-executable instructions which, responsive to the processor, enable the user device to perform operations comprising:
receiving a step by step graphical instructional file;
tracking a user’s progress through the step-by-step graphical instructional file;
initiating a communication session with a remote processor device associated with a customer support representative;
determining a current status of the user’s progress through the step-by-step graphical instructional file; 
transmitting the current status to the remote processor device, wherein the customer support representative is able to determine the user’s progress through the step by step file during the communication session by the current status ; 
determining an identifier associated with the step by step file; and 
transmitting the identifier to the remote processor device, wherein the customer support representative is able to determine the step by step file during the communication session by the identifier.

Claim 15 [cancelled].
Response to Arguments
3.1.	Applicant’s arguments, see pages 6-8 filed 07/08/2021 with respect to rejection of claims 2-4, 7-9, 12-14, and 15 under 35 USC 112(a) have been fully considered and are persuasive in 
3.2.	Applicant’s arguments, see pages 9-12 filed 07/08/2021 with respect to prior art rejection of claims 1-14  under 35 USC 102 and 103 have been fully considered and are persuasive in view of the Examiner’s amendment, see above, including amendments to  independent claims 1, 5, and 10..  The rejection of claims 1-14 under 35 USC 102 and 103 has been withdrawn. 

Allowable Subject Matter
4.	Claims 1-14 allowed.
	Claims 1, 5, and 10 are independent claims. Claims 2-4 depend from claim 1, claims 6-9 depend from claim 5, and claims 11-14 depend from claim 10.

The following is an examiner’s statement of reasons for allowance: 
Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB databases, searched Dialog database or NPL references, reviewed the references cited in the IDS filed 08/19/2019; reviewed parent application 15680630, now US Patent # 10679275
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions and the applicant’s replies filed 07/08/2021 07/08/2021, see pages 6-12, outlining the reasons for overcoming the rejections submitted in the Office Action mailed 02/08/2021 and including an Examiner’s Amendment, see above, subsequent to telephone interview on 07/29/2021, make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. 
With regards to claim 1, the best prior art of record Rosenblatt et al. (US 20130093829 Al), “Rosenblatt”, alone or combined neither teaches nor renders obvious the limitations, as a 
The other two independent claims 5 and 10 recite similar limitations and therefore they are analyzed and allowed on the same basis as that of claim 1.
The reasons for allowance for dependent claims 2-4, 6-9, and 11-14 are the same as established for their base claims 1, 5, and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	Lillehoj, P. B. *., Huang, M. C., Truong, N., & Ho, C. M, “ Rapid electrochemical detection on a mobile phone” ,  Lab on a Chip, 13(15), 2950-2955, published August 7, 2013, retrieved from Dialog online 07/30/2021 discloses providing step by step instructions displayed on a mobile phone to an operator to detect processing. 
	(ii)	WO 2014126905 A1 discloses providing step by step instructions for a minimal invasive surgery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/YOGESH C GARG/Primary Examiner, Art Unit 3625